Citation Nr: 0005051	
Decision Date: 02/25/00    Archive Date: 03/07/00

DOCKET NO.  95-21 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for chronic bilateral ankle 
disability.


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1989 to 
December 1993.  This matter comes to the Board of Veterans' 
Appeals (Board) from the Department of Veterans Affairs (VA) 
Los Angeles Regional Office (RO) May 1994 rating decision 
which denied service connection for left and right ankle 
disabilities.

In May 1997, the case was remanded to the RO for additional 
development of the evidence, including clarification of the 
matter whether the veteran desired a personal hearing (he 
requested a Travel Board hearing in his June 1995 substantive 
appeal, was scheduled to appear at a hearing in March 1997, 
but was unable to attend his hearing, requesting that his 
hearing be rescheduled).  By May 28, 1997 letter mailed to 
his address of record, he was requested to inform the RO 
whether he desired a personal hearing, but as no response to 
the May 1998 letter has been received to date, the Board will 
proceed as though his Travel Board hearing has been 
withdrawn.  38 C.F.R. § 20.704 (1999).


FINDING OF FACT

Medical evidence does not reveal a current diagnosis of 
chronic left or right ankle disability, nor does it show that 
any ankle symptoms including pain or "popping" are causally 
related to service, any incident occurring therein, or 
occasional treatment for ankle pain during service.


CONCLUSION OF LAW

The veteran has not presented a well-grounded claim of 
service connection for chronic bilateral ankle disability.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, incurred in or 
aggravated by the veteran's period of active service.  38 
U.S.C.A. §§ 1110, 1131 (West 1991).  Service connection may 
also be allowed on a presumptive basis for arthritis, if the 
disability becomes manifest to a compensable degree within 
one year after the veteran's separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999).  

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required when the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b) 
(1999).  

The U.S. Court of Appeals for Veterans Claims (the Court) has 
held that lay observations of symptomatology are pertinent to 
the development of a claim of service connection, if 
corroborated by medical evidence.  See Rhodes v. Brown, 
4 Vet. App. 124, 126-127 (1993).  The Court established the 
following rules with regard to claims addressing the issue of 
chronicity.  Chronicity under the provisions of 38 C.F.R. § 
3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
and still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded if (1) the condition is observed during 
service, (2) continuity of symptomatology is demonstrated 
thereafter and (3) competent evidence relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).  A lay person is competent to testify 
only as to observable symptoms.  A lay person is not, 
however, competent to provide evidence that the observable 
symptoms are manifestations of chronic pathology or diagnosed 
disability.  Falzone v. Brown, 8 Vet. App. 398, 403 (1995).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1994).  However, service connection may be 
granted for a post-service initial diagnosis of a disease 
that is established as having been incurred in or aggravated 
by service.  38 C.F.R. § 3.303(d) (1999).

The threshold question which must be resolved is whether the 
veteran has presented evidence that his claim is well 
grounded.  See 38 U.S.C.A. § 5107(a).  A well-grounded claim 
is a plausible claim.  Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  A mere allegation that a disability is service 
connected is not sufficient; the veteran must submit evidence 
in support of his claim which would justify a belief by a 
fair and impartial individual that the claim is plausible.  
In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and a current 
disability (medical evidence).  See Caluza v. Brown, 7 Vet. 
App. 498 (1995); see also, Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992). 

Where the determinative issue involves a question of medical 
diagnosis or causation, competent medical evidence to the 
effect that the claim is plausible or possible is required to 
establish a well-grounded claim.  Libertine v. Brown, 9 Vet. 
App. 521 (1996); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  A lay person is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  See Grivois v. Brown, 6 Vet. App. 136, 140 (1994), 
citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, lay statements regarding a medical diagnosis or 
causation do not constitute evidence sufficient to establish 
a well-grounded claim under 38 U.S.C.A. § 5107(a).  See 
Grottveit, 5 Vet. App. at 93.

The veteran's service medical records reveal a February 1990 
report of left ankle and tendon pain; reportedly, he sprained 
the ankle while running 3 days earlier; on examination, there 
was no evidence of swelling or redness, but the ankle was 
tender; neurovascular status of the ankle and Achilles tendon 
was intact; clinical impression was ankle sprain.  An undated 
medical consultation report reveals that he complained of 
right ankle pain for two months; on examination, there was no 
evidence of erythema, edema, effusion, and range of motion 
was full.  In April 1993, he indicated that he heard a 
"popping" noise on rotation of the right ankle, noting that 
he had prior history of ankle "problems;" on examination, 
there was no evidence of abnormality with the exception of 
crepitus.  In May 1993, he indicated that he had pain and 
popping in the right ankle, noting that he previously 
sprained that ankle; on examination, there was no evidence of 
impairment, and it was indicated that his right ankle was 
normal.  On service separation medical examination in October 
1993, he reported a history of swollen or painful joints, 
broken bones, and foot trouble, but impairment involving the 
left or right ankle was not found on clinical evaluation.  

On VA medical examination in February 1994, the veteran 
indicated that he fell off a 20-foot cliff in 1992 
sustaining, in pertinent part, twisting injury to the right 
ankle; the ankle reportedly swelled and was painful but felt 
"OK" again after a few days of treatment with ice-packs; 
the only reported residuals from that injury consisted of 
ankle joint-popping on flexion and extension.  On 
examination, the ankle was minimally tender and a popping 
sound was hear on motion, but there was no evidence of heat 
or swelling.  X-ray studies of the ankles revealed no 
abnormality.  Right ankle sprain, by history, with residual 
"pop" was diagnosed.

Pursuant to the May 1997 Board remand, the RO contacted the 
veteran at his address of record (by May 28, 1997 letter), 
requesting him to provide names and addresses of all medical 
care providers who treated him for the claimed bilateral 
ankle impairment since service.  No response has been 
received from him to date.

Based on the foregoing, the Board finds that the claim of 
service connection for chronic bilateral ankle disability is 
not well grounded.  Although the veteran is shown to have 
experienced recurrent pain and discomfort involving the 
ankles in service, reported a history of ankle impairment on 
service separation medical examination in October 1993, and 
experienced right ankle "popping" on VA medical examination 
in February 1994, chronic disability involving the ankles was 
not diagnosed during active service (including on service 
separation medical examination) or at any time thereafter.  
Although right ankle "popping" was noted on VA examination 
in February 1994, X-ray studies of the ankles revealed no 
impairment, and only a history of right ankle sprain was 
found following such examination.  No additional medical 
evidence showing a diagnosis of chronic disability involving 
the left or right ankle was identified or submitted by the 
veteran.  Thus, the claim must be denied as not currently 
well grounded.  See Rabideau, 2 Vet. App. 14; see also 
Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in the absence 
of proof of a present disability there can be no valid 
claim); Sanchez-Benitez v. West, No. 97-1948 (U.S. Vet. App. 
Dec. 29, 1999) (pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted).

The Board is mindful of the veteran's contention that he has 
had symptoms of recurrent bilateral ankle pain and discomfort 
since service.  While the credibility of his contention is 
not challenged (and is in fact supported by the medical 
evidence of record, as noted above) and his competence to 
testify with regard to observable symptoms of recurrent pain 
is noted, consistent with Cartright v. Derwinski, 2 Vet. 
App. 24 (1991), he is simply not competent, as a layman, to 
render a medical diagnosis of chronic organic disability 
involving the ankles, or to provide an etiological link 
between in-service symptoms and any current symptomatology.  
See Grivois, 6 Vet. App. at 140, citing Espiritu, 2 Vet. 
App. at 494. 

Finally, the evidence of record does not show, nor is it 
contended by the veteran, that the claimed bilateral ankle 
disability is related to combat service; thus, 38 U.S.C.A. 
§ 1154(b) is inapplicable to such claim.

If a claim is not well grounded, the Board does not have 
jurisdiction to adjudicate the claim.  Boeck v. Brown, 6 Vet. 
App. 14 (1993).  A not well-grounded claim must be denied.  
Edenfield v. Brown, 8 Vet. App. 384 (1995).  If the initial 
burden of presenting evidence of a well-grounded claim is not 
met, VA does not have a duty to assist the veteran in the 
development of the claim.  38 U.S.C.A. § 5107(a); Murphy, 
1 Vet. App. at 81-82.  

The RO has advised the veteran of the evidence necessary to 
establish a well-grounded claim, and he has not indicated the 
existence or availability of any medical evidence (not 
already of record) that would well ground his claim.  Epps v. 
Brown, 9 Vet. App. 341, 344 (1996), aff'd sub nom. Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).


ORDER

Service connection for chronic bilateral ankle disability is 
denied.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 



